DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    89
    639
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendments filed on April 14th 2021. Claims 1-3,7-10,14, 16-20 are allowed. Claims 4-6,11-13, and 15 are canceled.

Response to Arguments
5. 	The 35 U.S.C. § 112 rejections has been withdrawn in view of applicant argument and assertion.
th 2021 and approved on March 5th 2021.

Allowable Subject Matter
7.	Claims 1-3, 7-10,14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts, see 892, either singularly or in combination fail to anticipate or render obvious specifically, Independent claim 1, in combination of with the other claimed limitations, which directed to a computer vision system, comprising: a processor coupled to the camera, the processor configured to receive the plurality of image frames and detect two or more persons in the target field space from the image frames, assign an ID for each of a person and a location of the two or more persons  in the target field space , the  input images being processed by the processor for detection and location of the one or more persons in the target field space and  assigned IDs; a user interface that allows for the delineation and definition of a reference object including one or more of: shape, dimensions, and location in the image frames in the target field space; a server that calculates the dimensions of the target field based on the reference object information, calculates distances between at least one of: detected occupants, and classifies each occupant as being within a delineated and defined area of interest; and wherein in response to determining a distance between two or more people in the target field space, with each of the two or more persons being in the target field space and tracked based on a shortest  claims 2-3, 7-10, 14,16-20 are allowed.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        June 21, 2021